 

Exhibit 10.9

 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (the “Agreement”) is made effective as of the 18th
day of August, 2015 (the “Effective Date”) between Synergy CHC Corp., a Nevada
corporation (“Synergy”); and Hand MD Corp., a Delaware corporation (“Hand MD”).
Hand MD and Synergy are sometimes referred to collectively as the “Parties” and
individually as a “Party”.

 

BACKGROUND

 

Synergy desires to contribute shares of its capital stock to Hand MD, under the
terms and conditions set forth below in exchange for shares of the capital stock
of Hand MD.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree as follows:

 

1. Definitions.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement;

 

“Knowledge of Synergy” or “Synergy’s Knowledge” or a similar phrase means, with
respect to any matter, the actual knowledge of the officers of Synergy, or facts
regarding such matter which reasonably should have been known by such persons
after making a diligent inquiry with respect to such matter;

 

“Transaction Documents” means this Agreement and the other exhibits hereto and
thereto, and all other agreements, instruments, certificates and other documents
to be entered into or delivered by any Party in connection with the transactions
contemplated to be consummated pursuant to any of the foregoing.

 

2. Contribution of Securities. In exchange for the issuance of the Hand MD
Securities (as defined below), Synergy hereby contributes to Hand MD 2,142,857
shares of its Common Stock (the “Contributed Equity”).

 

3. Issuance of Hand MD Securities. In exchange for the contribution of the
Contributed Equity and Synergy’s execution of this Agreement, Hand MD hereby
agrees to issue to Synergy 1,000,000 shares of its Common Stock (the “Hand MD
Securities”), representing fifty percent (50%) of Hand MD’s issued and
outstanding capital stock on a fully-diluted basis as of the Closing.

 

4. Hand MD Representations. Hand MD hereby represents and warrants to Synergy as
follows:

 

(a) Corporate Organization. Hand MD is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority and all necessary governmental authority to
own, operate or lease the properties that it purports to own, operate or lease
and to carry on its businesses as now conducted.

 

(b) Authorization and Validity of Agreement. Hand MD has all requisite power and
authority to enter into the Transaction Documents and to carry out its
obligations thereunder. The execution and delivery of the Transaction Documents
and the performance of Hand MD’s obligations thereunder have been duly
authorized by all necessary company action by Hand MD, and no other proceedings
on the part of Hand MD are necessary to authorize such execution, delivery and
performance. Each of the Transaction Documents has been duly executed by Hand MD
and constitutes its valid and binding obligation, enforceable against it in
accordance with its terms.

 

 

   

 

(c) No Conflict or Violation. The execution, delivery and performance by Hand MD
of the Transaction Documents (i) does not and will not violate or conflict with
any provision of the organizational documents of Hand MD (ii) does not and will
not violate any provision of law, rule or regulation, or any order, judgment or
decree of any court or other governmental or regulatory authority; (iii) does
not violate or will not result in a breach of or constitute (with due notice or
lapse of time or both) a default under, or give rise to any acceleration of
remedies or any right of termination under, any contract, or other agreement or
instrument to which Hand MD is a party.

 

5. Synergy Representations. Synergy hereby represents and warrants as follows:

 

(a) Organization. Synergy is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of formation.

 

(b) Good Standing. Synergy is in good standing in each jurisdiction where the
character of its assets owned, operated or leased or the nature of its
activities makes such qualification necessary.

 

(c) Authorization and Validity of Agreement. Synergy has all requisite power and
authority to enter into the Transaction Documents and to carry out their
obligations thereunder. The execution and delivery of the Transaction Documents
and the performance of Synergy’s obligations thereunder have been duly
authorized by all necessary corporate action of Synergy, and no other
proceedings on the part or in respect of Synergy is necessary to authorize such
execution, delivery and performance. The Transaction Documents have been duly
executed by Synergy and constitute valid and binding obligations, enforceable
against Synergy in accordance with their respective terms.

 

(d) No Conflict or Violation. The execution, delivery and performance by Synergy
and of the Transaction Documents does not and will not (i) conflict with or
result in a breach of the terms, conditions, or provisions of, (ii) constitute a
default under (whether with or without the passage of time, the giving of notice
or both), (iii) give any third party the right to modify, terminate or
accelerate any obligation under, (iv) result in a violation of, or (v) require
any consent, exemption or other action by or notice or declaration to, or filing
with, any third party of any government entity pursuant to (A) any
organizational documents of Synergy; (B) any provision of law, rule or
regulation, or any order, judgment or decree of any court or other governmental
or regulatory authority; (C) any contract, lease, sublease, occupancy agreement,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which Synergy is a party or by which Synergy is bound or to
which any of Synergy’s properties or assets is subject.

 

(e) No Intention to Distribute. Synergy understands that the Hand MD Securities
have not been registered under the 1933 Act on the grounds that the sale
provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the 1933 Act, and that Hand MD’s reliance on such
exemption is predicated in part on the representations set forth herein. Synergy
realizes that the basis for the exemption may not be present if, notwithstanding
such representations, Synergy has in mind merely acquiring the Hand MD
Securities for a fixed or determined period in the future, or for a market rise,
or for sale if the market does not rise. Synergy does not have any such
intention.

 

(f) No Registration. Synergy understands that the Hand MD Securities may not be
sold, transferred or otherwise disposed of without registration under the 1933
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Hand MD Securities or an available exemption
from registration under the 1933 Act, the Hand MD Securities must be held
indefinitely. In particular, Synergy is aware that the Hand MD Securities may
not be sold pursuant to Rule 144 promulgated under the 1933 Act unless all of
the conditions of that Rule are met. Among the conditions for use of Rule 144
may be the availability of current information to the public about Hand MD.
Synergy represents that, in the absence of an effective registration statement
covering the Hand MD Securities, it will sell, transfer, or otherwise dispose of
such shares only in a manner consistent with its representations set forth
herein and the Bylaws of Hand MD, as the same may be amended from time to time.

 

 

   

 

6. Execution and Delivery of Instruments. Following the Effective Date, Synergy
agrees to duly execute and deliver or cause to be executed and delivered all
instruments of sale, conveyance, transfer and assignment, and all notices,
releases, acquittances and other documents that may be necessary to more fully
grant, convey, transfer and assign, and deliver to, and vest in, Hand MD the
Contributed Equity hereby contributed.

 

7. Severability. In the event that any part of this Agreement is declared by any
court or other judicial or administrative body to be null, void or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect.

 

8. Governing Law; Jurisdiction. This Agreement shall be construed, performed and
enforced in accordance with, and governed by, the laws of the State of Delaware,
without giving effect to the principles of conflicts of laws thereof. The
Parties hereto irrevocably consent to the exclusive jurisdiction of, the federal
and state courts of the State of Delaware located in Wilmington, Delaware for
such purpose.

 

9. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the Party to whom notice is to be
given, or (ii) on the day of delivery by Federal Express or similar overnight
courier or the Express Mail service maintained by the U.S. Postal Service, to
the Party as follows:

 

  If to Synergy: Synergy CHC Corp.     865 Spring Street     Westbrook, ME 04092
         If to Hand MD: Hand MD Corp.     865 Spring Street     Westbrook, ME
04092     Attn: President         Copy to: Wyrick Robbins Yates & Ponton LLP    
4101 Lake Boone Trail, Suite 300     Raleigh, North Carolina 27607    
Attention: Zachary R. Bishop

 

Any Party may change its address for the purpose of this Agreement by giving the
other Party written notice of its new address in the manner set forth above.

 

10. Execution of Documents; Counterparts; Delivery by Facsimile or E-Mail. Each
party agrees to execute all documents necessary to carry out the purpose of this
Agreement and to cooperate with each other for the expeditious filing of any and
all documents and the fulfillment of the terms of this Agreement. This Agreement
may be executed in any number of counterparts with the same effect as if all
parties hereto had signed the same document. All counterparts shall be construed
together and shall constitute one agreement. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, to the extent signed and delivered by facsimile
transmission or email (in PDF format), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

 

 

   

 

11. Successors and Assigns. Any Party hereto may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Parties hereto; provided that this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the Parties hereto.

 

12. Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the Parties hereto, or in the
case of a waiver, by the Party waiving compliance. Any waiver by any Party of
any condition, or of the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall not
be deemed to be nor construed as further or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

 

13. Entire Agreement. This Agreement, and the Exhibits hereto contain the entire
understanding between the Parties hereto with respect to the transactions
contemplated hereby and thereby and supersede and replace all prior agreements
and understandings, oral or written, with regard to such transactions. All
exhibits hereto and any documents and instruments delivered pursuant to any
provision hereof are expressly incorporated herein and made a part of this
Agreement as fully as though completely set forth herein. This Agreement shall
only be binding on the Parties hereto upon execution and delivery of this
Agreement by each of the Parties.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

 

   

 

IN WITNESS WHEREOF, each of the undersigned parties has duly executed this
Contribution Agreement, effective as of the date first set forth above.

 

  HAND MD CORP.         By: /s/ Jack Ross   Name: Jack Ross   Title: President  
      SYNERGY CHC CORP.         By: /s/ Jack Ross   Name: Jack Ross   Title: CEO

 

 

   

